The opinion of the court was delivered, by
Read, J.
This action was brought on two policies of insurance, dated the 3d December 1857, for $6000 each, on two distinct five-story brick storehouses, on the west side of Delaware avenue, and extending through to Water street. Each storehouse *82covering the whole of its respective lot. The present numbers of these storehouses are No. 242 and No. 244 North Delaware avenue.
. The fourth condition in each policy is, “ The sum insured on one building and the contiguous buildings on the same lot, may be insured in one policy; but there shall not be insured in one policy a greater number of buildings than are erected on a single lot.”
Each policy was, therefore, by the express declaration of the defendants made a separate and distinct contract, unconnected with any other policy on any building on any other lot.
On the 30th January 1866, a fire took place which damaged No. 242 to more than the amount insured, and No. 244 to the extent of $4925. By the surveyors it appears the partition-wall between the buildings “ in the fifth story had been taken away, making the two in one room, and occupied as a sail-loft.”
In the policy No. 242 there was a “ privilege to occupy as a ship-chandlery store,” and the premium was $300, or 5 per cent., this being considered one of the greatest risks. The tenant of these premises kept hay, straw and provender, and was in the feed and produce business, which on inquiry at their office, the defendants said, in substance, “ it was all right, that it was no additional risk,” although regarded as an especially hazardous risk, as appears by the tenth condition of the policy.
In November 1865, the tenant gave up the hay business, and went into keeping broom-corn, and making brooms to some extent, but in a comparatively small way. It was not alleged that the keeping and selling brooms or broom-corn vitiated the policy, and the jury expressly found that the fire did not occur by the manufacturing of brooms.
The question then narrows itself down to this: does the making of brooms come within the words mills and “ manufactories of any kind,” in the 3d section of the tenth condition of the policy ?
To this question we think our brother Strong gave the proper answer in his charge to the jury. “ Is not a manufactory or a factory a building, the main or principal design or use of which is to be a place for producing articles as products of labor ? There is no difficulty in understanding what is meant when we speak of a factory or manufactory. It is something more than a place where things are made.”
“ The collocation of the words in the condition is of considerable weight in determining what the parties meant. Not only are the kinds of manufacturing business excepted from the policy named, but the real estate excepted is called ‘ mills and manufactories.’ This would seem to indicate what was in the minds of the parties, mills and manufactories, something known, recognised, called a mill (not merely a place where something might be ground), *83but what common usage recognises as a mill. A manufactory (not merely a place where something may be made by hand or machinery), but what in common understanding is known as a factory.”
This appears to us the true construction and meaning of these words. The theory of the defendants requires the word manufactories should be read manufactures, which we shall certainly not do.
Our learned brother was therefore right in saying to the jury, if it had not been converted from a storehouse into a manufactory the plaintiff was entitled to recover, and that there was no defence to the claim of the plaintiff upon either of the policies.
Judgment affirmed.